                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    STEPHEN BREAUX,                                  Case No. 19-cv-00717-JST
                                                                                         Case No. 19-CV-01265-JST
                                                      Plaintiff,
                                   9
                                                                                         SCHEDULING ORDER
                                               v.
                                  10

                                  11    ACCREDITED SURETY AND
                                        CASUALTY COMPANY, et al.,
                                  12
Northern District of California




                                                      Defendants.
 United States District Court




                                  13    SHONETTA CRAIN, et al.,
                                  14                  Plaintiffs,
                                  15           v.
                                  16    ACCREDITED SURETY AND
                                        CASUALTY COMPANY, et al.,
                                  17
                                                      Defendants.
                                  18
                                  19
                                              The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil
                                  20
                                       Procedure 16 and Civil Local Rule 16-10:
                                  21

                                  22                                     Event                                      Deadline
                                  23                                                                          Seven days after an
                                           Consolidated amended complaint due                                 order appointing
                                  24
                                                                                                              interim class counsel
                                  25
                                                                                                              30 days after the
                                  26                                                                          filing of a
                                           Answers or response(s) to consolidated amended complaint due
                                                                                                              consolidated
                                  27                                                                          amended complaint
                                  28
                                   1                                     Event                                        Deadline

                                   2                                                                            30 days after the
                                            Defendants’ motion to stay discovery pending a ruling on the        filing of a
                                   3        Defendants’ motion to dismiss due                                   consolidated
                                   4                                                                            amended complaint

                                   5                                                                            7 days after filing of
                                            Plaintiffs’ opposition to motion to stay discovery due              the motion to stay
                                   6                                                                            discovery
                                   7                                                                            10 days after filing
                                            Defendants’ reply re motion to stay discovery due                   of the motion to stay
                                   8
                                                                                                                discovery
                                   9
                                            Plaintiffs’ opposition to Defendants’ motions to dismiss or strike 30 days after
                                  10        due                                                                motions filed

                                  11                                                                            21 days after
                                            Defendants’ reply re motions to dismiss or strike due
                                                                                                                opposition filed
                                  12
Northern District of California
 United States District Court




                                  13          Page limits for Defendants’ motion to stay discovery will be as follows: opening brief, 8

                                  14   pages; opposition, 8 pages; reply, 4 pages. The Court will set page limits for the remaining briefs

                                  15   following submission of the parties’ proposal(s) on April 26, 2019.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 25, 2019

                                  18
                                                                                       _______________________________________
                                  19                                                                  JON S. TIGAR
                                  20                                                            United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
